                                      UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF OREGON

IN RE:                                                        )    CASE NO. 13-33520-TMB13
                                                              )
MICHAEL J SPITULSKI                                           )    SPECIAL NOTICE
LISA K SPITULSKI                                              )    RE: FED. BANKR. RULE 3002.1
                                                              )

                                    NOTICE OF FINAL CURE PAYMENT

Pursuant to Federal Bankruptcy Rule 3002.1(f), the Trustee below gives Notice that the amount paid towards the
mortgage default in the below claim and the amount paid towards post-petition ongoing payments have been paid in
the amounts indicated, and that the debtor(s) have completed and tendered to the Trustee, all payments under the plan.

               POST-PETITION MORTGAGE PAYMENTS OUTSIDE THE PLAN

Any post-petition mortgage payments are paid direct by the debtor(s) and the Trustee has no information regarding the
veracity of those payments. Unless the Trustee receives a copy of the Response (Form 4100R) to this Notice to the
contrary, the Trustee will assume that all required post - petition mortgage payments have been made and the debtor(s) are
current.

                              RESPONSE REQUIRED IF DISAGREEMENT

Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), debtor’s counsel and the Trustee,
within 21 days after service of this Notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in
full the amount required to cure the pre-petition default and stating whether the debtor(s) have (i) paid all outstanding post-
petition fees, costs, and escrow amounts due, and (ii) consistent with §1322 (b)(5) of the Bankruptcy Code, are current on
all post-petition payments as of the date of the response. Failure to file and serve the statement may subject the creditor to
further action of the court, including possible sanctions.

Name of Creditor: ADVANTIS CREDIT UNION
 Court Claim#: 4                        Last 4 digits of Account #: 2670
Trustee Claim #: 004-0




January 3, 2019
                                                             /s/ Wayne Godare
                                                             Chapter 13 Trustee




                             Case 13-33520-tmb13              Doc 72      Filed 01/03/19
                                         CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties listed below by
ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 3 day of January , 2019.

MICHAEL J SPITULSKI
LISA K SPITULSKI
9144 SE EMILY PARK WAY
HAPPY VALLEY, OR. 97086

NICHOLAS J HENDERSON
MOTSCHENBACHER & BLATTNER, LLP
117 SW TAYLOR ST SUITE 300
PORTLAND, OR. 97204-

ADVANTIS CREDIT UNION
PO BOX 14220
PORTLAND, OR. 97293-0000



U.S. Trustee




Dated: January 3, 2019

/s/ Peggy O'Neill
For The Office of The Chapter 13 Trustee




                           Case 13-33520-tmb13           Doc 72      Filed 01/03/19
